Casey, J.
(concurring in part and dissenting in part). Our disagreement with the majority concerns only the defamation cause of action sustained by the majority. It is our view that the alleged use of the word "stalked” does not give rise to a slander cause of action without an allegation of special damages. Not every imputation of unlawful behavior is slanderous per se; only statements regarding serious offenses are actionable without proof of damage (see, Liberman v Gelstein, 80 NY2d 429, 435). Assuming that the term "stalked” would not have been construed by listeners as rhetorical hyperbole, it is our view that the term is too ambiguous to attribute the commission of a serious crime. The Penal Law does not define stalking as a crime and does not use the word stalk or any of its derivatives to define a crime. Assuming that harassment in the first degree is a serious crime for the purposes of determining whether a complaint alleges slander per se, we cannot agree with the majority’s conclusion that the mere use of the term "stalked” imputes the commission of that crime. The term "stalked” implies that plaintiff followed those he was stalking. *850If he repeatedly did so in public places, he committed the offense of harassment in the second degree (Penal Law § 240.26 [2]), which is not a serious crime (Liberman v Gelstein, supra, at 436). Harassment in the first degree requires as an additional element that the victim be placed "in reasonable fear of physical injury” (Penal Law § 245.25), which no listener could reasonably infer merely from the statement that plaintiff "stalked” his immediate supervisors. Accordingly, we would dismiss the entire complaint.